DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 31, 2022 has been entered.
Response to Amendment
An amendment responsive to the final Office Action dated February 4, 2022 was submitted with the request for continued examination on May 31, 2022.  Claims 8, 11, 16 and 17 were amended.  Claims 1-7 were canceled.  Claims 9 and 10 were previously canceled.  Claims 8 and 11-17 are currently pending.  Claims 1-7 have been withdrawn from consideration.
The amendments to claim 8 have overcome the prior art rejections of claims 8 and 11-17 (¶¶ 7-20 of the Office Action).  These rejections have therefore been withdrawn.  However, upon further consideration, new grounds of rejection of these claims have been made as detailed below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 and 11-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites functionalizing the substrate with a functional group “similar to” a functional group of the functionalized graphene.  The term “similar to” in claim 8 is a relative term which renders the claim indefinite. The term “similar” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The functional group formed on the first and second layers of substrate in the claim has therefore been rendered indefinite by the use of the “similar to”.
Claim 8 also recites “a second layer of ink” in the penultimate line.  The claim earlier references an ink in line 7.  It is therefore unclear whether the ink of the second layer is the same as the ink of line 7.  For purposes of examination, the ink of the second layer is being construed as the same as the ink of line 7 (i.e., a second layer of the ink).
Claims 11-17 depend either directly or indirectly from claim 8 and are therefore also indefinite for the reasons set forth above with respect to claim 8.
For purposes of examination, “similar to” is being construed as a functional group that can interact with the functional group of the functionalised graphene via Vander-Walls attraction, hydrogen bonding or π-π interactions. (¶ spanning pp. 10-11 of the specification).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8 and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lettow et al. (U.S. Patent Application Publication No. 2011/0088931, cited in IDS submitted February 10, 2020) in view of Gruner et al. (U.S. Patent Application Publication No. 2007/0284557 A1) and Lyu et al. (Chinese Patent Publication No. CN 105118382 A, machine language translation provided and cited below).
Regarding claim 8, Lettow discloses a method for manufacturing a multilayer film for packaging ([0007] of Lettow, method of coating substrate comprising applying sequential coatings; [0099] of Lettow, coated substrate may be used for packaging), the method comprising: providing functionalised graphene ([0007] of Lettow, coatings comprise graphene; [0055] of Lettow, graphene may be functionalized); mixing the functionalised graphene with a material selected from cellulose, polylactic acid and a polyhydroxyalkanoate ([0016] of Lettow, layers comprise graphene and binder; [0058] of Lettow, binder may be poly(lactic acid) or cellulosic polymer; claim only requires one of the recited materials); dispersing the mixture of the functionalised graphene and the material in a solvent to form an ink ([0063] of Lettow, coating can be an ink; [0064] of Lettow, coatings can include a carrier or solvent); and depositing a first layer of the ink on a first layer of substrate to form the multilayer film ([0012] of Lettow, coatings applied to surface of substrate); and wherein the multilayer film further includes: second layer of substrate to sandwich the deposited first layer of ink between the first layer of substrate and the second layer of substrate ([0031] of Lettow, multilayer coatings may be covered with additional material); and a second layer of the ink between the second layer of substrate and the deposited first layer of ink ([0016], FIG. 3 of Lettow, multiple layers including graphene and binder may be deposited on substrate; multiple layers comprising the same composition may be present).
Lettow does not specifically disclose functionalizing a first layer of substrate and a second layer of substrate with a functional group similar to a functional group of the functionalised graphene.  Gruner, however, discloses forming a coating of graphene on a substrate wherein the substrate surface is functionalized to aid in graphene adhesion ([0034] of Gruner).  Lyu discloses adhering a graphene film to an organic insulating film wherein the graphene is functionalized to include hydroxyl groups ([0040] of Lyu) and the organic film has functional groups on the surface that form hydrogen bonds with the hydroxyl groups on the graphene (FIG. 3, [0015] of Lyu).  According to Lyu, the interaction between the functional groups in the graphene and the functional groups on the surface of the substrate improves the adhesion between the substrate and the graphene film ([0045] of Lyu).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to functionalize the surfaces of the first and second substrate in the method of Lettow with functional groups that form hydrogen bonds with the functional groups of the functionalized graphene.  One of skill in the art would have been motivated to do so in order to improve the adhesion between the functionalized graphene and the substrate as taught by Gruner and Lyu ([0034] of Gruner; [0045] of Lyu).
Regarding claim 12, Lettow discloses that the method includes arranging for the functionalised graphene to include at least one of a functional group: aliphatic ester, aromatic ester, amine, epoxide, carboxyl, hydroxyl, siloxanes, silanes ([0055] of Lettow, graphene may be functionalized with hydroxyl, carboxyl and epoxy groups; claim only requires one of the recited functional groups).
Regarding claim 13, Lettow discloses that the method includes arranging for the solvent to further include a binder ([0091] of Lettow, coating compositions can comprise more than one binder; compositions having two binders would include a material as recited in claim 1 and a binder).
Regarding claim 14, Lettow discloses that the method includes arranging for the binder to include an organic compound ([0058] of Lettow, additional binders include organic compounds).
Regarding claim 15, Lettow discloses that the method includes treating the substrate prior to deposition of the layer of ink thereon ([0025] of Lettow, substrate may be treated before coatings applied).
Regarding claim 16, Lettow discloses that the method includes treating the substrate includes at least one of: washing or coating ([0025] of Lettow, substrate may be treated with other coatings before coatings applied; claim only requires one of the recited treatments).
Regarding claim 17, Lettow discloses that the depositing the layer of ink on the layer of substrate is implemented by one of: spin-coating, bar-spreading or spraying ([0020] of Lettow, coatings may be applied by spray coating or spin coating; claim only requires one of the recited coating methods).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lettow in view of Gruner and Lyu as applied to claim 8 above and further in view of Pierleoni et al. (“Graphene-based coatings on polymer films for gas barrier applications”, Carbon, vol. 96, pp. 503-512, Jan. 2016, https://www.sciencedirect.com/science/article/pii/S0008622315303080, cited in previous Office Action).
Regarding claim 11, Lettow discloses that each of the layers of ink includes a thickness in a range of 1 nanometers to 10 micrometers ([0034] of Lettow, coating layers having thickness of 2 nm to 1 µm) but does not specifically disclose that each of the layers of substrate includes a thickness in a range of 10 micrometers to 500 micrometers, wherein the thickness of the first layer of substrate and the second layer of substrate is greater than the thickness of each of the first layer of ink and the second layer of ink.  Lettow, however, discloses that the substrates may be films or sheets ([0029] of Lettow) and that the coated substrates may be used for packaging applications ([0099] of Lettow).  Pierleoni discloses graphene coated polymer films for packaging applications wherein the polymer film has a thickness of 107 µm (¶ spanning pp. 504-505 of Pierleoni).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use first and second layers of a substrate having a thickness of 107 µm in the method of Lettow since Pierleoni establishes that polymer films having such a thickness can be used as a polymer film substrate for graphene coated packaging materials.  Moreover, as set forth in the MPEP, the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP § 2143 I A).  The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  In addition, one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art also would have recognized that the results of the combination were predictable.  The resulting multilayer film would have first and second substrate thicknesses of 107 µm which is greater than the first and second ink layer thicknesses of 2 nm to 1 µm.
Response to Arguments
Applicant's arguments have been fully considered to the extent that they apply to the new grounds of rejection but they are not persuasive.
The applicant asserts that Lettow does not disclose or suggest functionalizing the first and second layers of substrate as recited in claim 8 (pg. 4, 4th full ¶ of the amendment).  The Office Action, however, is now relying upon the newly cited Gruner and Lyu references to address this limitation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W. RAIMUND whose telephone number is (571) 270-7560. The examiner can normally be reached M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER W. RAIMUND
Examiner
Art Unit 1746



/CHRISTOPHER W RAIMUND/Examiner, Art Unit 1746